Citation Nr: 1433081	
Decision Date: 07/24/14    Archive Date: 07/29/14

DOCKET NO.  10-15 605	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to a rating in excess of 20 percent for residuals of fractured fourth and fifth metatarsals of the right foot status post exostectomy first metatarsal-cuneiform with osteoarthritis (hereafter referred to as 'right foot disability').  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Barbier, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from February 1967 to June 1973.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina. 

Regarding the Veteran's representation, the record includes a March 2009  VA Form 21-22 (Appointment of Veterans Service Organization as Claimant's Representative) appointing The American Legion as his representative.  While a subsequent May 2011 VA Form 21-22 reflects the election of Disabled American Veterans as his representative, such was received more than 90 days after the certification of the appeal to the Board in July 2010 and the Veteran has not presented good cause regarding such a delay in the election of a new representative.  38  C.F.R. § 20.1304 (2013).  Moreover, in a July 2014 telephone call, the Veteran indicated that he wished for The American Legion to continue to represent him in his appeal before the Board.  Therefore, such organization remains the Veteran's representative until the case returns to the agency of original jurisdiction (AOJ) pursuant to 20.1304(b)(1)(i).

The Board notes that, in addition to the paper claims file, the Veteran also has electronic Virtual VA and Veteran Benefits Management System (VBMS) paperless claims files.  A review of the documents in Virtual VA and VBMS reveals that, with the exception of VA treatment records and a May 2014 Written Brief Presentation submitted by the Veteran's representative, they are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.  Further, the Veteran's VBMS file does not contain any documents at this time.  

The Board further notes that, in the May 2014 Written Brief Presentation, the Veteran's representative raised the issues of whether new and material evidence has been received in order to reopen a claim of entitlement to service connection for diabetes mellitus, and entitlement to service connection for neck and back disorders.  Additionally, in May 2014, the Veteran filed a claim for service connection for posttraumatic stress disorder.  While these issues have been raised by the record, they have not been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013).  

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2013).  

The Board finds that a remand is necessary in order to afford the Veteran a VA examination so as to determine the current nature and severity of his service-connected right foot disability.  In this regard, the record reflects that the Veteran was last afforded a VA examination in connection with his current claim in April 2009.  Since such examination, the Veteran and his representative have essentially alleged a worsening of symptomatology.  Specifically, in an April 2009 statement, the Veteran indicated that his right foot condition has gotten worse over the years.  In the April 2010 VA Form 646, Statement of Accredited Representation in Appealed Case, the Veteran's representative noted the Veteran's right foot condition had gotten worse, warranting a higher disability evaluation.  As the Veteran has repeatedly indicated that his condition has increased in severity since the VA examination in April 2009, a remand is necessary in order to schedule him for an appropriate VA examination in order to assess the current nature and severity of his service-connected right foot disability.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).  

Furthermore, while the mere passage of time since the last VA examination does not, in and of itself, warrant additional development, the Board finds that with the passage of five years, the April 2009 VA examination is too remote to be considered a contemporaneous medical examination sufficient to ascertain the current level of disability.  See VAOPGCPREC 11-95; Green v. Derwinski, 1 Vet. App. 121 (1994); Caffrey, supra; Palczewski v. Nicholson, 21 Vet. App. 174 (2007).  For this reason, the Board finds that the Veteran must be afforded another examination.  

In this regard, the Veteran was service-connected for residuals of fractured fourth and fifth metatarsals of the right foot in September 1979.  Since that time the Veteran underwent two surgeries, in 2002 and 2009, surgical excisions and exostectomies of both feet.  The April 2009 VA examiner noted that the Veteran had numbness in bilateral medial feet following his January 2009 surgery.  In a December 2009 statement, the Veteran noted continuous pain and nerve damage in his right foot following surgery.  In September 2009, VA treatment records indicate that the Veteran had gout and usually experienced flare-ups in his right midfoot.  Thus, on examination, the examiner should distinguish which pathologies and symptoms are due to the Veteran's service-connected right foot condition and which are unrelated.  

With respect to outstanding records, the Board notes that the most recent treatment of record is dated in October 2011.  In a May 2014 Written Brief Presentation, the Veteran's representative indicated that the Veteran continued to seek treatment for his right foot condition at the VA treatment facility in Charleston, South Carolina.  Therefore, while on remand, VA treatment records since October 2011should be obtained and associated with the claims file.  Furthermore, the Veteran should be afforded the opportunity to identify any VA or non-VA healthcare providers who have treated him for his service-connected right foot condition.  Thereafter, all identified records should be obtained.  

Finally, the Board notes that the last Statement of the Case (SOC) is dated in February 2010.  Subsequent to the February 2010 SOC, relevant records pertaining to the claim on appeal were added to the record.  Given the receipt of additional pertinent evidence following the SOC, the Veteran and his representative are entitled to be furnished with a Supplemental Statement of the Case (SSOC).  Thus, on remand, such should be provided which considers all evidence of record, including that evidence added to the record since the February 2010 SOC.  See, 38 C.F.R. § 19.31.  

Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran provide complete identifying information and appropriate authorization forms for any outstanding VA and non-VA treatment records pertaining to his service-connected right foot disability since October 2011.  Thereafter, all identified records should be obtained.  

For private treatment records, if he provides the necessary release(s), assist him in obtaining the records identified, following the procedures set forth in 38 C.F.R. § 3.159.  Make at least two (2) attempts to obtain records from any identified sources.  If any such records are unavailable, inform the Veteran and his representative and afford him an opportunity to submit any copies in his possession.  

For federal records, all reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran and his representative must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2.  After all outstanding records have been associated with the claims file, schedule the Veteran for a VA examination to determine the current nature and severity of his service-connected residuals of fractured fourth and fifth metatarsals of the right foot status post exostectomy first metatarsal-cuneiform with osteoarthritis.  The examiner should also identify any and all diagnoses referable to the Veteran's right foot, to specifically include any neurological impairment found to be present, and indicate whether such are part and parcel of his service-connected disability; separate from such disability, but caused or aggravated by it; or separate from such disability, but at least as likely as not related to the Veteran's military service.  

The claims file, to include a copy of this remand, must be made available to and be reviewed by the examiner.  Any medically indicated tests, such as x-rays, should be accomplished.  Examination findings should be reported to allow for application of pertinent rating criteria for foot disabilities.  The examiner should specifically determine whether the Veteran's service-connected right foot disability should be characterized as moderate, moderately severe, or severe.  The examiner should address the functional impact that the Veteran's service-connected right foot disability has on his employability.  

The examiner should consider all evidence of record, including lay statements and medical records.  Any opinions offered should be accompanied by clear rationale consistent with the evidence of record.  

3.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a SSOC, which specifically should include a review of all evidence added to the record since the February 2010 SOC.  An appropriate period of time should be allowed for response.  

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
A. JAEGER 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


